The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas McFarlane (Reg. No. 39,299) on 8/19/22.
The application has been amended as follows:
In the claims:
1. (currently amended) An optical phased array device comprising a photonic crystal having: 
a dispersion engineered slow light waveguide region; 
a mode coupler region capable of optically coupling an input waveguide to the dispersion engineered slow light waveguide region; 
optical antenna regions being an integrated portion within the dispersion engineered slow light waveguide region; 
wherein the dispersion engineered slow light waveguide region has a substantially linear dispersion relation within a predetermined operational bandwidth of the optical phased array device; 
wherein the optical antenna regions are formed by an alteration of a periodic structure of the photonic crystal; 
wherein the optical antenna regions have different radiation scattering strengths; 
wherein the optical antenna regions are capable of radiating light out from the dispersion engineered slow light waveguide region.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical phased array device of the Baba – Zhao – Sun combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical phased array device having the recited features and, in particular, comprising a photonic crystal that includes a dispersion engineered slow light waveguide region with a substantially linear dispersion relation within a predetermined operational bandwidth and optical antenna regions formed as an integrated portion within the dispersion engineered slow light waveguide region for radiating light from it, wherein the optical antenna regions are formed by an alteration of a periodic structure of the photonic crystal and configured to have different radiation scattering strengths. The instant application discloses a dispersion engineered slow light waveguide region with a substantially linear dispersion relation within a predetermined operational bandwidth (Fig. 2E; para. 0063 of US 20200379315 A1) and optical antenna regions (identified as 106 in Fig. 1A; para. 0049) formed as an integrated portion within the dispersion engineered slow light waveguide region for radiating light from it, wherein the optical antenna regions are formed by an alteration of a periodic structure of the photonic crystal (Abstract; para. 0070 and 0082) so that they can be configured to have different radiation scattering strengths (para. 0016). As correctly noted by Applicant, “The present invention, in contrast, provides for the first time a device in which both a constant dispersion relation and variable radiative losses are controlled simultaneously” (last para. on p. 4 of the Remarks).
On the contrary, the Baba – Zhao – Sun combination considers that optical antenna regions are formed by surface diffraction gratings (as shown in Fig. 8 of Baba) that are spatially separate from an underlying photonic-crystal slow-light waveguide, are not formed as an integrated portion within it, and are evanescently coupled to it for light extraction. The Baba – Zhao – Sun combination would suggest that optical antenna regions can be configured to have different radiation scattering strengths by using different thicknesses of a dielectric cladding material separating the surface diffraction gratings and the underlying photonic-crystal slow-light waveguide, as suggested by Baba (“By adjusting the thickness of the clad between the two-dimensional photonic crystal waveguide and the surface diffraction grating, a degree of coupling the waveguide and the grating can be changed, so as to obtain light radiation at a proper speed” at para. 0152).   
Claims 2 – 9 and 11 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,200,055 B2 discloses (Figs. 1 – 3) an optical beam steerer 111 comprising a photonic-crystal slow-light waveguide 101 that radiates light and has a tapered cross-sectional size. However, the reference does not teach that the photonic-crystal slow-light waveguide is configured/optimized to have a substantially linear dispersion relation within a predetermined operational bandwidth (dispersion curve 181 in Fig. 5a is not linearized). Furthermore, the reference intends to have a uniform output distribution of light (4:52 – 55; 6:47 – 50) and, hence, indirectly teaches away from configuring optical antenna regions to have different radiation scattering strengths. 
US 10,613,410 B2
US 10,816,696 B2
US 8,081,117 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896